Name: Council Regulation (EEC) No 3198/81 of 9 November 1981 amending Regulation (EEC) No 3439/80 imposing a definitive anti-dumping duty on imports of certain polyester yarn originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/2 Official Journal of the European Communities 11 . 11 . 81 COUNCIL REGULATION (EEC) No 3198/81 of 9 November 1981 amending Regulation (EEC) No 3439/80 imposing a definitive anti-dumping duty on imports of certain polyester yarn originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, thread should not therefore be subject either to the provisional anti-dumping duty imposed by Regulation (EEC) No 2297/80 (3) or to the definitive anti ­ dumping duty imposed under Regulation (EEC) No 3439/80 ; whereas it is appropriate, therefore, to revoke these measures in so far as the above products are concerned and to provide for the refund of any duty definitively levied, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed under Regulation (EEC) No 2297/80 and the definitive anti ­ dumping duty imposed under Regulation (EEC) No 3439/80 on imports of non-textured polyester yarn , falling within Common Customs Tariff subheading ex 51.01 A and corresponding to NIMEXE codes 51.01-25, 26 and 28 shall not apply to : (a) polyester filament yarn, twisted, autoclaved and wound on cones for the manufacture of woven labels ; (b) synthetic absorbable surgical devices of polydioxa ­ none ; and (c) single untwisted synthetic yarn (monofilament) with a cross sectional dimension not exceeding 1 mm and a length of between 15 and 150 cm , non sterile, vacuum packed for the manufacture of surgical sutures . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Articles 11 and 14 thereof, Having regard to the proposal submitted by the Commission, after consultations within the Advisory Committee set up under Article 6 of Regulation (EEC) No 3017/79 , Whereas, following the publication of Council Regula ­ tion (EEC) No 3439/80 of 22 December 1980 imposing a definitive anti-dumping duty on imports of certain polyester yarn originating in the United States of America (2 ), exporters of yarn specifically manufactured for the woven label trade and synthetic absorbable surgical sutures and importers of unfin ­ ished sewing thread made representations to the Commission claiming that the anti-dumping duty was wrongly levied on imports from the United States of America ; Whereas, sales of such products in the Community are nevertheless subject to the definitive anti-dumping duty for the simple reason that they fall under the same NIMEXE code as imports of the yarn which is really the object of the complaint ; Whereas the Commission therefore investigated the matter and questioned the complainant producers ; Whereas these producers confirmed that, despite the reference in their complaint to NIMEXE code 51.01-28 which includes all non-textured yams of polyester, multiple or cabled, the complaint does not relate to yarn for the woven label trade which is twisted, autoclaved and wound on cones or to synthetic absorbable surgical sutures or to unfinished sewing thread ; Whereas yarn for the woven label trade , synthetic absorbable surgical sutures and unfinished sewing Article 2 The amount of any anti-dumping duty collected on imports of the above products prior to the entry into force of this Regulation shall be refunded . Article 3 Article 3 (c) of Regulation (EEC) No 3439/80 shall be replaced by the following : '(c) sewing thread composed of multiple or cabled yarn , finished or unfinished, of a 'core yarn ' type and with a final 'Z' twist . 'Core yarn ' is a sewing yarn composed of several threads (') OJ No L 339 , 31 . 12 . 1979, p . 1 . ( 2 ) OJ No L 358 , 31 . 12 . 1980 , p . 91 . ( 3 ) OJ No L 231 , 2 . 9 . 1980 , p . 5 . 11 . 11 . 81 Official Journal of the European Communities No L 322/3 Article 4twisted together, each thread being made up of a core of continuous synthetic fibre ; coated with discontinuous natural , synthetic or rege ­ nerated textile fibre .' This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1981 . For the Council The President K. BAKER